Citation Nr: 0728253	
Decision Date: 09/10/07    Archive Date: 09/25/07

DOCKET NO.  04-17 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for left shoulder 
disorder.

3.  Entitlement to service connection for cervical neck 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel



INTRODUCTION

The veteran served on active duty from August 1984 to 
December 1987, December 1990 to November 1991, and from July 
1999 to April 2000.  The veteran also performed active duty 
for training (ACDUTRA) in the Army National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the benefits sought on appeal.


REMAND

The veteran contends that while on active duty in August 
1999, he was involved in a motor vehicle accident which 
resulted in injury to his neck and shoulders.  Unfortunately, 
despite service and post service evidence suggesting an in-
service injury a VA examination has never addressed whether 
any current cervical or shoulder disorder is related to 
service.  Accordingly, further development is in order.

To assist the examiner the Board offers the following 
information.  The examiner is cautioned, however, that he/she 
must review all of the evidence of record before rendering 
any opinion.

In this regard, service medical records show that a February 
1999 Army medical certificate noted a sprained neck and back.  
On a March 2000 Report of Medical History the veteran 
reported a history of chronic bilateral shoulder pain.  
Clinical evaluation of the upper extremities and spine 
revealed normal findings.  

An August 1999 statement from [redacted] written on New York 
Army National Guard letterhead indicated that as he was 
moving a military vehicle the veteran was half in and half 
out of the vehicle trying to keep his balance and feet from 
getting run over by the vehicle's tires.  He slammed on the 
brakes which caused the veteran's body to hit the vehicle's 
window and right door frame and then he struck the left door 
frame as he exited the vehicle and onto the ground.  The 
veteran indicated he was in a lot of pain because his neck, 
right and left shoulder were hurt.  The veteran stated he was 
going to see the medic about the injuries.  A similar 
handwritten statement from Mr. [redacted] on a DA Form 2383 
(Sworn Statement) was dated November 2002.

An August 1999 statement from [redacted] written on New 
York Army National Guard letterhead indicated he witnessed a 
motor vehicle accident in which the veteran was injured.  He 
asked the veteran what happened and was told that he had 
slammed his right shoulder into the vehicle windshield and 
doorframe and struck the other shoulder as he exited the 
vehicle.  The veteran stated he was in a lot of pain and was 
going to see the medic about his injuries.  A similar 
handwritten statement from Mr. [redacted] on a DA Form 2383 
(Sworn Statement) was dated November 2002.

Treatment records from Thomas M. Mazurkiewicz, D.C., dated 
between April and July 2000, that is beginning the month of 
his separation from active duty, note complaints of shoulder 
pain, and a chronic stiff neck.  It was noted the veteran had 
seen a chiropractor in the early 1990's.  Records show the 
veteran began receiving treatment for neck pain that radiated 
to the arms since November 1997.

An August 2002 x-ray report from Wyoming County Community 
Hospital showed interforaminal encroachment at the levels of 
C4-C5 and C5-C6 and C6-C7; arthritic changes involving the 
uncovertebral joints.  A right shoulder computed tomography 
report noted acromioclavicular osteoarthritic change with 
impingement upon the lateral muscle belly of the 
supraspinatus tendon and some T2 hyperintensity within that 
structure suggesting a partial thickness partial width tear, 
or perhaps a strain.  The marrow signal in the humerus was 
focally abnormal in its posterior lateral aspect.  This was 
judged to possibly be related to previous injury. It did not 
form a typical appearance of a Hillsach's deformity.  There 
was no evidence of edema to suggest a recent injury.

Treatment records dated May 2001 from Edward S. Piechocki, 
RPA indicated the veteran was seen in follow-up to a physical 
that was performed in April 2001.  The veteran denied left 
arm and neck pain.  

A September 2002 letter from Physician Assistant Piechocki 
indicated the veteran had a right shoulder injury and a 
limited range of motion which limited his ability to perform 
physical activities.  It was advised that he be placed on 
light duty until further notice and he was referred to an 
orthopedic surgeon.  

A September 2002 report from March J. Stencik, M.D., 
indicated the veteran was referred for right shoulder pain.  
The veteran reported that in August 1999 he was halfway in a 
motor vehicle when the vehicle started up.  His right 
shoulder slammed into the windshield and doorjamb.  At that 
time he was advised he strained his rotator cuff, although 
this was never completely evaluated.  After examination, Dr. 
Stencik noted the veteran was acting as though he had an 
acromioclavicular (AC) joint irritation with perhaps a torn 
meniscus in this area.  The examiner noted that he suspected 
an AC joint problem and given the length of symptoms, 
recommended diagnostic arthroscopy followed by exploration of 
the AC joint if that arthroscopy proved unremarkable.  The 
examiner did not believe the problem to be a rotator cuff 
problem, but rather AC joint.

Treatment records from Dr. Stenclik dated December 2002 to 
February 2003 indicated post anterior acromioplasty, distal 
clavicle resection of the right shoulder in November 2002.  
The February 2003 treatment note indicated the veteran should 
be able to increase to unrestricted activity over the next 
several months.

A letter and treatment records from Daniels Family 
Chiropractic, P.C., dated December 2002 to March 2003 
indicated the veteran had been treated for complaints of 
moderate, frequent bilateral lower cervical spine pain and 
bilateral trapezius pain with intermittent episodes of 
paresthesia to bilateral upper extremities.  It was noted 
that symptoms had been chronic, ongoing and exacerbated by 
the veteran's chronic right shoulder pain.  The veteran was 
noted to show visible muscle right shoulder atrophy, and 
cervical degenerative changes.  

A statement from Edward S. Piechocki, RPA, dated April 2003, 
indicated that the veteran was seen in April 2001 for a 
complete physical.  It was reported by the veteran that he 
had injured his right shoulder in August 1999.  After an 
evaluation, the veteran was advised to have a MRI performed 
and he was referred to an orthopedic surgeon for evaluation 
and treatment.

In light of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should obtain any outstanding 
and identified private and VA medical 
records pertaining to the veteran's 
claimed cervical, right shoulder and left 
shoulder disorders.  In this respect, the 
RO must contact the veteran and request 
that he identify all healthcare providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for any claimed neck 
or shoulder disorder, and whose records 
have not been previously secured.  This 
includes any records pertaining to care 
prior to August 1999.  The appellant 
should be requested to complete and return 
the appropriate release forms so that VA 
can obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.  Regardless of the 
veteran's response, the RO must obtain any 
outstanding VA treatment reports. 

2.  The RO should schedule the veteran for 
a VA orthopedic examination for the 
purpose of determining the nature and 
etiology of any cervical, right shoulder, 
and/or left shoulder disorder.  The claims 
folders must be made available to and 
reviewed by examiner.  Any tests deemed 
necessary should be accomplished.  With 
respect to any diagnosed disorder the 
examiner must opine whether it is at least 
as likely as not, that is, is there a 
50/50 chance whether a cervical and/or a 
shoulder disorder is related to service.  
A complete written rationale must 
accompany any opinion offered.  The 
examiner must discuss the above referenced 
facts, and any other fact deemed 
pertinent. 

3.  The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2006).  In the event that 
the veteran does not report for the 
scheduled examination documentation should 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable. 

4.  After undertaking any other 
development deemed appropriate, the RO 
must readjudicate the issues on appeal.  
If the benefit is not granted, the veteran 
should be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for future 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



 Department of Veterans Affairs


